Case 2:19-cv-07818-CBM-RAO Document 61 Filed 02/08/21 Page 1 of 3 Page ID #:974



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
        NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
  15    Washington corporation
                                                 STIPULATION TO CONTINUE
  16                       Plaintiff,            PRE-TRIAL CONFERENCE AND
                                                 TRIAL DATE
  17          v.
  18    MATTHEW STORMAN, an                      The Honorable Consuelo B. Marshall
        individual, JOHN DOES 1-10,
  19    individuals and/or corporations,
  20                       Defendant.
  21
  22
  23
  24
  25
  26
  27
  28

                                                                               151415773.1
Case 2:19-cv-07818-CBM-RAO Document 61 Filed 02/08/21 Page 2 of 3 Page ID #:975



   1           Based on the Court’s January 28, 2021 Order extending the summary
   2   judgment schedule and hearing date, Plaintiff Nintendo of America Inc.
   3   (“Nintendo”), by and through its counsel, and Defendant Matthew Storman, pro se,
   4   and for good cause, jointly stipulate and request a continuance of the April 27, 2021
   5   Pre-Trial Conference date and the June 22, 2021 Trial date.1
   6           The parties request this continuance in order to avoid incurring additional
   7   fees and costs associated with trial preparation, including compliance with Local
   8   Rules 16-2-16-7, prior to the summary judgment being adjudicated.
   9           Based on the foregoing, the parties request that the following deadlines be
  10   continued to the proposed dates, or as soon thereafter as is convenient for the Court,
  11   along with all associated pretrial deadlines.
  12                                              Current Dates:                     Proposed Dates:
  13   Pre-trial Conference:                      April 27, 2021                     June 29, 2021
  14   Jury Trial (est. 4-5 days):                June 22, 2021                      August 17, 2021
  15
  16           IT IS SO STIPULATED.
  17
  18    DATED: February 8, 2021                    PERKINS COIE LLP
  19
                                                   By: /s/ Katherine M. Dugdale
  20                                                  Katherine M. Dugdale
                                                      William C. Rava (appearing pro hac vice)
  21                                                  Christian W. Marcelo (appearing pro hac vice)
  22
                                                   Attorneys for Plaintiff
  23                                               NINTENDO OF AMERICA INC.
  24
  25
  26
               1
                  This is the parties’ third request to continue the trial date. The first was stipulated to due to Mr.
  27   Storman’s medical complications. Dkt. Nos. 41-42. The second was stipulated to due to the prior
       extension of the summary judgment schedule, and to avoid incurring additional fees and costs associated
  28   with trial preparation prior to the summary judgment being adjudicated. Dkt. Nos. 56-57.
                                                               -1-

                                                                                                               151415773.1
Case 2:19-cv-07818-CBM-RAO Document 61 Filed 02/08/21 Page 3 of 3 Page ID #:976



   1    DATED: Feburary 4, 2021          MATTHEW STORMAN
   2
   3                                     By: /s/ Matthew Storman
                                            Matthew Storman
   4
                                         Pro Se Defendant
   5
   6
   7          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
       signatories listed above, and on whose behalf this filing is submitted, concur in the
   8   filing’s content and have authorized the filing.
   9
  10
        DATED: February 8, 2021             PERKINS COIE LLP
  11
  12
                                            By:/s/ Katherine M. Dugdale
  13                                           Katherine M. Dugdale
                                               William C. Rava (appearing pro hac vice)
  14                                           Christian W. Marcelo (appearing pro hac
                                               vice)
  15
  16                                        Attorneys for Plaintiff
                                            NINTENDO OF AMERICA INC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -2-
                                                                                      151415773.1
